Grant, J.
(concurring). Liability for damages resulting 'from defective streets depends entirely upon the statute, which has received construction in many cases by this court. I do not understand that any of them has held a municipality liable for failure to inspect or for defective inspection. It is of no consequence what or who causes the defect. When the municipality has notice or knowledge of the defect, it is then, and then only, liable for damages, if it fails to repair within a reasonable time. It is immaterial how this knowledge is acquired or the notice brought home to the municipality. It must have, however, either actual or constructive notice. As we .said, speaking through Brother Hooker, in Thomas v. City of Flint, 133 Mich. 10, 37 (47 L. R. A. 499):
“ The act [the statute] plainly limits liability to a case arising after knowledge or notice of the defect causing the injury. * * * The law is plain, and we should not hold that a city or township is liable because it negligently omitted inspection, when the legislative intention to limit recovery to cases arising from known defects is clear.”
I do not understand that the opinion in Thomas v. City of Flint recognizes a duty of inspection, the failure to make which is a ground of liability for damages. In this case the attention of the proper officers was called to *544the defective condition of this sidewalk, and the proper officers were sent to inspect it. They did inspect it. The defects were such that it is claimed that they ought to have seen them. The inspection made by the officers, and the character of the defects, were competent as evidence from which the jury might infer actual knowledge of the defects. While there are expressions in the instruction of the court which, standing alone, would imply a liability for failure to inspect, or for improper inspection, I think the instruction, taken as a whole, correctly states the law, and could not have misled the jury. At the very conclusion of the instruction the court said to the jury:
“The plaintiff cannot recover, unless the proof is made of notice of such defect by the defendant, or knowledge of such defect; and this notice or knowledge must be of the particular defect complained of in the declaration. The particular defect complained of in the declaration, gentlemen, is the defect of a loose plank at a point 16 or 18 feet west of the railroad.”
I think the instruction as a whole could not have been misunderstood by the jury, and therefore concur in affirming the judgment.